Citation Nr: 0513775	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  02-05 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for pharyngitis.

2.  Entitlement to service connection for hearing loss in the 
left ear.

3.  Entitlement to service connection for left ankle 
disability.

4.  Entitlement to service connection for sleep apnea, 
secondary to service-connected sinusitis.

5.  Entitlement to service connection for cervical spine 
disability, secondary to service-connected lumbosacral 
strain, with degenerative disc disease at L3-4.

6.  Service connection for disability manifested by obesity, 
to include as secondary to service-connected lumbosacral 
strain with degenerative disc disease at L3-4.

7.  Service connection for hypertension, to include as 
secondary to service-connected disability.

8.  Entitlement to an initial compensable evaluation for 
maxillary sinusitis prior to May 20, 1999, and in excess of 
30 percent beginning May 20, 1999.

9.  Entitlement to an initial evaluation in excess of 10 
percent for low back disability prior to May 20, 1999, and in 
excess of 20 percent beginning May 20, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from September 
1974 to November 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  

The issue of entitlement to service connection for dental 
disability was denied by rating decision dated in March 1999.  
The veteran was notified of the denial later in March 1999, 
and a notice of disagreement was received by VA in May 1999.  
A February 2002 Statement of the Case included a denial of 
service connection for dental disability.  A substantive 
appeal on the issue was received by VA in June 2002.  The 
veteran testified at his RO hearing in July 2002 that he was 
withdrawing the issue of entitlement to service connection 
for dental disability.  Although a January 2004 Statement of 
Accredited Representative in Appealed Case included the issue 
of entitlement to service connection for dental disability, 
it cannot be considered a timely filed substantive appeal on 
that issue because it was not received by VA within the 
designed appeal period specified in 38 C.F.R. § 20.204 
(2004).  Consequently, the issue is not part of the veteran's 
current appeal.

The issues of entitlement to service connection for left ear 
hearing loss and for left ankle disability are remanded to 
the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The medical evidence of record does not show pharyngitis 
that is related to the veteran's military service.

2.  The medical evidence of record does not show sleep apnea 
that is related to a service-connected disability.

3.  The medical evidence of record does not show cervical 
spine disability that is related to a service-connected 
disability.

4.  The medical evidence of record does not show a disability 
manifested by obesity that is related to the veteran's 
military service or to a service-connected disability.

5.  The medical evidence of record does not show hypertension 
that is related to the veteran's military service or to a 
service-connected disability.

6.  The veteran's maxillary sinusitis did not cause one or 
two incapacitating episodes per year requiring prolonged, 
four to six weeks, antibiotic treatment or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting prior 
to May 11, 1999.

7.  Beginning May 11, 1999, the veteran did not have 
maxillary sinusitis following radical surgery with chronic 
osteomyelitis or near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus and 
purulent discharge or crusting after repeated surgeries. 

8.  Prior to May 11, 1999, the veteran's low back disability 
did not cause any more than mild intervertebral disc 
syndrome.  

9.  Beginning May 11, 1999, the veteran's low back disability 
did not cause any more than moderate intervertebral disc 
syndrome with recurring attacks; he did not have 
incapacitating episodes having a duration of more than four 
weeks during the past 12 months.  Current manifestations of 
the veteran's service-connected low back disability include 
limitation of motion with flexion to 85 degrees, with a 
combined range of motion of the thoracolumbar spine of 205 
degrees, without evidence of muscle spasm or guarding.


CONCLUSIONS OF LAW

1.  Pharyngitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

2.  Sleep apnea is not proximately due to or aggravated by 
service-connected sinusitis.  38 U.S.C.A. §§ 5103A, 5107 
(West 2002); 38 C.F.R. § 3.310(a) (2004).

3.  Cervical spine disability is not proximately due to or 
aggravated by service-connected low back disability.  38 
U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) 
(2004).

4.  A disability manifested by obesity was not incurred in or 
aggravated by military service and is not proximately due to 
or aggravated by service-connected low back disability.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.310(a) (2004).

5.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred, and 
it is not proximately due to or aggravated by service-
connected low back disability.  38 U.S.C.A. §§ 11101, 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).  

6.  The criteria for an initial compensable rating prior to 
May 20, 1999 for service-connected maxillary sinusitis have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6513 (1998).
7.  The criteria for a rating in excess of 30 percent 
beginning May 20, 1999 for service-connected maxillary 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 
(2004).

8.  The criteria for an initial rating in excess of 10 
percent prior to May 20, 1999 for service-connected low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5293 (1998).

9.  The criteria for a rating in excess of 20 percent 
beginning May 20, 1999 for service-connected low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In August 2001, a letter was sent to the veteran by the RO, 
with a copy to his representative, in which he was informed 
of the requirements needed to establish entitlement to 
service connection and an increased rating.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information he was responsible for 
providing and what evidence VA would be obtaining.  The 
letter explained what evidence VA needed from the veteran and 
told him that VA would request records for him if he provided 
sufficient information to identify the records.  Additional 
private medical evidence was subsequently added to the claims 
files.  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  Based on this record, the 
Board finds that the VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Although VA examinations on 
file do not include a specific nexus opinion on whether the 
veteran has pharyngitis, cervical spine disability, and a 
disability manifested by obesity due to service or to a 
service-connected disability, none is required in this case.  
Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of the required conditions 
have been met, as will be discussed below, a VA examination 
with nexus opinion is not necessary with regard to the 
service-connected issues noted above. 

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on each issue addressed 
herein.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claims.  The 
Board additionally finds that VA has complied with general 
due process considerations.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Common Factual Background

The veteran's service medical records reveal that the veteran 
was 72 inches tall and weighed 180 pounds when he entered 
service in June 1974.  There were no disabilities found on 
entrance examination in June 1974.  He was put on a diet in 
October 1975 because his weigh was 201.5 pounds.  He had 
sinus congestion, a sore throat, and a non-productive cough 
in October 1975.  Bronchitis was diagnosed in August 1976.  
He had viral syndrome in May 1977 and acute sinusitis in 
October 1977.  Pharyngitis was diagnosed in March 1978.  When 
seen in February 1979, the veteran had tender sinuses and a 
red throat; the diagnosis was sinusitis.  The veteran was put 
on a diet in April 1980 when he weighed 233 pounds.  He was 
given physical therapy in June 1980 due to low back 
disability.  On his September 1980 discharge medical history 
report, the veteran noted sinusitis and recurrent back pain.  
It was noted on the report that he had been treated in March 
1978 for pharyngitis with relief.  No abnormality was found 
on discharge physical examination in September 1980; the 
veteran weighed 229 pounds.

Private treatment records dated from December 1980 and 
December 1998 include several notations of an upper 
respiratory infection in 1984.  The veteran was off work 3-4 
days in March 1992 with acute back strain; he was given pain 
medication.  He was off work one week in June 1992 due to low 
back strain.  He had elevated blood pressure in April 1998, 
which was noted to be well controlled in May 1998.  He 
underwent physical therapy for his low back disability at a 
private facility in May and June 1998, with the notation of 
significant pain and radicular symptoms in May 1998.  

VA treatment records for June and July 1998 include a 
notation that a June computer tomography scan (CT) of the low 
back showed bulging discs without compression.  July magnetic 
resonance imaging (MRI) of the lumbar spine, which showed 
degeneration of the L3-4 disc with small disc herniation but 
no definite compression of the thecal sac or nerve roots.

On VA orthopedic examination in January 1999, the veteran 
complained of recurrent low back pain with loss of work of 
approximately one week a year, although he said that he had 
been off work for two months with a severe episode in mid-
1998.  He avoided heavy lifting.  He was taking medication 
with good control of his low back symptomatology.  On 
physical examination, the veteran had normal gait and 
posture.  There was mild tenderness to punch in the low 
lumbosacral area without paravertebral spasm.  He was 
reported to have essentially full range of motion of the 
lumbosacral spine, with flexion to 65 degrees.  The diagnoses 
were chronic lumbosacral strain, intermittently symptomatic 
with functional loss mild and only due to pain; history of 
intermittent flare-ups with functional loss secondary to 
pain, moderately severe to severe.  X-rays showed minimal 
narrowing of the L4-5 disc space.  

On VA ear, nose, and throat examination in January 1999, the 
veteran said that his sinus problems occurred mainly with 
changes in the weather.  He was taking medications 3-4 times 
a year.  He had no history of sinus surgery.  His septum was 
noted to be straight, and no polyps or purulence was seen.  
X-rays revealed increased density in the left maxillary sinus 
consistent with mucosal thickening and a small retention 
cyst.  The diagnoses were allergic rhinitis and chronic left 
maxillary sinusitis.  

According to a June 2000 medical report from W.D. Jones, 
M.D., the veteran complained of low back pain and nasal 
congestion.  The diagnoses were degenerative disc disease at 
L3-4, with radiculopathy into the right leg with moderate 
functional limitations, and sinusitis.  

VA treatment records from May 2000 to February 2001 reveal a 
diagnosis of hypertension, controlled, in May 2000.  

According to a sleep study from the Sleep Disorder Center of 
Oklahoma, dated in February 2001, the veteran had significant 
obstructive sleep apnea.  Nasal continuous positive airway 
pressure (CPAP) was titrated to 13 centimeters (cm.), which 
resulted in a reduction in apnea index to zero and the 
abolition of snoring.  

A private MRI of the cervical spine in May 2001 was abnormal.

On fee basis VA orthopedic examination in October 2001, 
motion of the lumbar spine included 95 degrees of flexion, 35 
degrees of extension and bilateral rotation, and 40 degrees 
of lateral bending.  There was back pain but no fatigue, 
weakness, lack of endurance, or incoordination.  The 
impressions were chronic lumbosacral strain with degenerative 
disc disease at L3-4; chronic sinusitis, maxillary; 
hypertension.  The examiner concluded that it was at least as 
likely as not that the veteran's lumbar strain led to weight 
gain, which led to hypertension.  VA outpatient records from 
October 2001 to March 2002 reveal a finding of resolving 
cervical radiculopathy in October 2001.  

The veteran testified at a personal hearing at the RO in July 
2002 that he had very restricted mobility due to his service-
connected back disability; and that he had headaches and 
breathing, drainage, and crusting problems due to his 
sinusitis.

On VA fee basis evaluation by R.R. Morgan, M.D., in December 
2002, the veteran said that he had sinusitis four to five 
times a year that lasted for seven to ten days.  Examination 
of the nose revealed redness and mild swelling of the 
nostrils consistent with rhinitis.  There was evidence of 
sinusitis on the right with tenderness but no purulent 
discharge.  The diagnoses were bilateral sinusitis and 
allergic rhinitis, and sleep apnea.  The examiner concluded 
that it was "not as likely as not" that the veteran's sleep 
apnea was caused by his maxillary sinusitis.  Sinus x-rays 
showed chronic left maxillary sinusitis involving 20 percent 
of the antral volume.  

VA outpatient records dated from February 2003 to July 2004 
reveal that the veteran complained of low back and neck pain 
in June 2003.  It was noted in September 2003 that an MRI 
showed severe degenerative joint disease in the lower back.  
Records later in September 2003 indicate that the veteran had 
had hypertension since 1998.  The assessments in November 
2003 were lower back pain and sinusitis.  The veteran weighed 
347 pounds in April 2004.
On VA fee basis orthopedic examination in April 2004, the 
veteran complained of severe and constant low back pain with 
intermittent radiation, which was improved with rest, 
medication, traction, and transcutaneous electrical nerve 
stimulation unit (TENS).  He reported incapacitation 
approximately once a month for two days at a time, and he 
estimated that he had been incapacitated ten times during the 
previous year for a total of twenty days.  He estimated that 
he lost work approximately five times a year.  On physical 
examination of the back, there were no findings of pain 
radiation on movement and no muscle spasms, tenderness, or 
abnormal straight leg raising.  Range of motion of the back 
included 85 degrees of flexion, 20 degrees of extension, 
lateral bending to either side of 30 degrees, and bilateral 
rotation of 20 degrees.  There was no additional limitation 
based on pain, fatigue, weakness, lack of endurance, or 
incoordination.  There was no intervertebral disc syndrome.  
Posture and gait were normal.  Peripheral nerves and motor 
function were normal with 1+ muscle stretch reflexes at the 
knees and ankles.  The diagnosis was thoracolumbar 
degenerative disease, multilevel.



Service Connection Claims 

Laws And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection, the following analysis applies.  There 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Pharyngitis

Service connection is currently in effect for sinusitis.  
Although pharyngitis was reported on one occasion in service, 
it was noted on discharge examination in September 1980 that 
the veteran had been treated with relief of the disability.  
There is no post service diagnosis of pharyngitis, including 
on VA ear, nose, and throat examination in January 1999.  
While the veteran has cited the post service diagnosis of 
upper respiratory infection in support of his claim, the 
Board would point out that an upper respiratory infection was 
not initially shown until several years after service 
discharge and that pharyngitis is not the same disability as 
an upper respiratory infection.  Because there is no evidence 
of pharyngitis after discharge and no nexus opinion in favor 
of the claim, service connection for pharyngitis is denied.

Sleep Apnea 

The veteran contends that he has sleep apnea as a consequence 
of his service-connected sinusitis.  The Board notes that the 
initial notation of sleep apnea is not until a private sleep 
study from the Sleep Disorder Center of Oklahoma in February 
2001 found significant obstructive sleep apnea.  According to 
a December 2002 medical opinion from Dr. Morgan, given after 
examination of the veteran, it was "not as likely as not" 
that the veteran's sleep apnea was caused by his maxillary 
sinusitis.  There is no medical evidence on file in favor of 
the veteran's claim.  

Consequently, since the medical nexus evidence on file is 
against the claim for service connection for sleep apnea 
secondary to service-connected sinusitis, service connection 
is not warranted.

Cervical Spine Disability

The veteran began complaining of neck disability in April 
2001.  The initial notation of a cervical spine disability 
was not until a May 2001 MRI of the neck showed the cervical 
spine to be abnormal.  Although there is recent evidence of a 
cervical spine disability and service connection is in effect 
for a low back disability, there is no medical evidence of a 
possible nexus between the veteran's cervical spine 
disability and his service-connected low back disability.  
Consequently, the elements needed for entitlement to 
secondary service connection for cervical spine disability 
have not been shown.  See Wallin, 11 Vet. App. at 512.


Disability Manifested By Obesity 

The veteran contends that service connection is warranted for 
his obesity, either on a direct basis or as due to his 
service-connected low back disability.  While the veteran has 
been found to be obese, there is no showing of any inservice 
treatment for obesity and no evidence linking his excessive 
weight gain to service.  When the veteran left service, he 
was approximately 6 feet tall and he weighed 229 pounds.  
However, his weight in April 2004 was 347 pounds.  Although 
the fee basis examiner concluded in October 2001 that it was 
"as least as likely as not" that the veteran's service-
connected low back disability led to weight gain, the medical 
evidence does not suggest that the veteran's weight gain or 
his current obesity constitutes or is a manifestation, by 
itself, of a chronic disability.  In the absence of competent 
evidence suggesting that the veteran's obesity constitutes 
the manifestation of a chronic disability, the Board has no 
basis on which to consider the veteran's obesity as more than 
a medical finding or symptom.  It is well understood that 
symptoms alone, without a finding of an underlying disorder, 
cannot be service-connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Absent a showing 
of a current chronic disability manifested by obesity, which 
could be related to service, the claim for service connection 
must fail.

Hypertension 

Because there is no medical evidence of hypertension until a 
number of years after service discharge and because there is 
no medical evidence on file showing an etiological 
relationship between the veteran's current hypertension and 
his military service, the elements necessary to warrant 
entitlement to service connection on a direct basis have not 
been shown.  See Hickson, 12 Vet. App. 253.

However, the veteran contends that he has hypertension as a 
result of his obesity and that his obesity is due to his 
service-connected low back disability.  Although a fee basis 
examiner concluded in October 2001 that it was "as least as 
likely as not" that the veteran's service-connected low back 
disability led to weight gain that led to hypertension, 
according to that examiner's conclusion, the veteran's 
hypertension, which the evidence on file indicates was 
initially shown in 1998, is due to nonservice-connected 
obesity and not to his service-connected low back disability.  
In other words, the examiner's opinion does not link the 
veteran's hypertension directly to service-connected low back 
disability.  Because the veteran's hypertension is considered 
to be due to nonservice-connected obesity, the hypertension 
is not due to service-connected low back disability.  
Consequently, service connection for hypertension on a 
secondary basis is also not warranted.

Although there is testimony and written statements on file 
from the veteran that the disabilities at issue above are 
either due to service or to a service-connected disorder, a 
layman, such as the veteran, is not competent to comment on 
medical matters such as the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Finally, in reaching the above decisions, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Increased Rating Claims

Common Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

This case also involves the veteran's appeal of the initial 
assignment of a disability rating for the veteran's 
service-connected maxillary sinusitis and low back 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  

An Initial Compensable Evaluation For Maxillary Sinusitis 
Prior To May 20, 1999 And In Excess Of 30 Percent Beginning 
May 20, 1999

According to Diagnostic Code 6513, a noncompensable 
evaluation is assigned for chronic sinusitis when it is 
detected by x-ray only.  A 10 percent rating is warranted 
when there are one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is warranted for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent rating is warranted following radical surgery with 
chronic osteomyelitis or; near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  An incapacitating episode means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97, Diagnostic Code 6513 (2004).

According to the medical evidence on file, the veteran has 
had intermittent problems with sinusitis over the years.  
However, the post service treatment records on file prior to 
May 1999 do not show treatment and a diagnosis of sinusitis.  
When examined by VA in January 1999, the veteran said that he 
had sinus problems primarily during the change of seasons.  
It was noted in January 1999 that the veteran was taking 
medication 3-4 times a year, that he had not had any nasal 
surgery, and that there was no purulent discharge.  Based on 
the evidence of record, there is no medical evidence prior to 
May 20, 1999 of one or two incapacitating episodes per year 
of sinusitis requiring four to six weeks of antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Consequently, an initial 
compensable evaluation is not warranted for maxillary 
sinusitis prior to May 20, 1999.

The Board must now determine whether an evaluation in excess 
of 30 percent is warranted at any time on or after May 20, 
1999.  To warrant an increased rating of 50 percent, there 
needs to be medical evidence of either radical surgery with 
chronic osteomyelitis or near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus and purulent discharge or crusting after 
repeated surgeries.  Although there is medical evidence of 
periodic problems with sinusitis, including on private 
examination in June 2000 and on fee basis evaluation in 
October 2001, x-rays of the sinuses in December 2002 revealed 
only a 20 percent compromise of the antral volume of the left 
maxillary sinus.  In fact, the veteran has said that he has 
not had any sinus surgery; and there is also no medical 
evidence of constant sinusitis with purulent discharge or 
crusting.  Based on the above, an evaluation in excess of 30 
percent for maxillary sinusitis on or after May 20, 1999 is 
not warranted.

An Initial Evaluation In Excess Of 10 Percent For Low Back 
Disability Prior To May 20, 1999 and In Excess Of 20 Percent 
Beginning May 20, 1999

The veteran's low back disability was granted a 10 percent 
disability rating under Diagnostic Codes 5010-5293, effective 
May 11, 1998 and a 20 percent rating effective May 20, 1999.  

Diagnostic Code 5010, which is used to rate arthritis due to 
trauma, provides that traumatic arthritis is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 20 percent rating is 
warranted with x-ray evidence of involvement of 2 or more 
major joints, or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Id.  A 10 percent 
rating is warranted for x- ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  Id.

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating intervertebral 
disc syndrome.  See 67 Fed. Reg. 54,345-54,349 (2002).  This 
amendment was effective on September 23, 2002.  Id.  
Effective September 26, 2003, VA revised the criteria for 
diagnosing and evaluating the spine.  68 Fed. Reg. 51454-
51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).

The RO addressed the veteran's claim for increase under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations.  Therefore, there is no 
prejudice to the veteran for the Board to apply the 
regulatory revisions of both September 23, 2002 and September 
26, 2003 in our appellate adjudication of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Under this Diagnostic Code, a 60 percent evaluation is 
assigned when there is evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief; a 
40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief; a 20 percent evaluation is assigned when there is 
moderate disability with recurring attacks; a 10 percent 
evaluation is assigned when there is mild disability; and a 
noncompensable evaluation is assigned for postoperative 
intervertebral disc syndrome that is cured. 

As of September 23, 2002, intervertebral disc syndrome is 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Specifically, a 60 percent evaluation may be assigned 
when there is evidence of intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months; a 40 percent 
evaluation is assigned when the incapacitating symptom 
episodes last at least four weeks but less than six weeks; a 
20 percent evaluation is assigned when the incapacitating 
episodes last at least two weeks but less than four weeks; 
and a 10 percent evaluation is assigned when the 
incapacitating episodes last at least one week but less than 
two weeks.  This remained essentially unchanged in the 
revisions effective on September 26, 2003.  In June 2004, a 
correction was published to reinsert material that was 
inadvertently omitted from the initial publication of the 
2003 revision.  69 Fed. Reg. 32449 (2004).

Note (1) states that for purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2) states that when evaluating the disability on the 
basis of chronic manifestations, evaluate the orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) provides that if the intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2004).

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2004).  For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2) 
(2004).  

Under Diagnostic Code 5295 prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 10 percent rating was assigned for 
characteristic pain on motion; and a 0 percent rating was 
assigned with slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

Prior to September 26, 2003, a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine; 
a 20 percent rating was assigned for moderate limitation of 
motion of the lumbar spine; and a 10 percent rating was 
assigned for slight limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The words such as "mild", "moderate", and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (2002).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

It is contended that an initial evaluation in excess of 10 
percent is warranted for service-connected low back 
disability prior to May 20, 1999 and that an evaluation in 
excess of 20 percent is warranted beginning on May 20, 1999.  

Although most of the medical evidence of record is dated 
after May 20, 1999, the evidence prior to May 1999 reveals 
periodic complaints of low back pain, for which the veteran 
missed some work in 1992 and underwent physical therapy in 
May and June 1998.  Although he complained of significant low 
back disability with radicular symptomatology in May 1998, a 
CT scan in June 1998 and MRI in July 1998 did not show 
evidence of compression of the nerve roots.  Moreover, there 
were no subsequent complaints or findings of low back 
radiculopathy prior to May 1999, meaning there is a lack of 
evidence of the recurring attacks required for a 20 percent 
evaluation under Diagnostic Code 5293.  When examined by VA 
in January 1999, range of motion of the back was considered 
essentially normal and there was no evidence of muscle spasm.  
Consequently, there is also an absence of the loss of back 
motion required under Diagnostic Code 5292 or the muscle 
spasm required under Diagnostic Code 5295 for assignment of 
an evaluation in excess of 10 percent prior to May 20, 1999.  

The Board must also determine whether an evaluation in excess 
of 20 percent is warranted beginning on or after May 20, 1999 
for the veteran's service-connected low back disability under 
the applicable diagnostic codes.  An increased evaluation is 
not warranted under Diagnostic Code 5292 for limitation of 
motion of the lumbar spine because there is no medical 
evidence of more than moderate limitation of motion of the 
low back.  Forward flexion was to 95 degrees, with extension 
and rotation to 35 degrees and lateral bending to 40 degrees, 
on examination in October 2001.  

The Board also finds that an evaluation in excess of 20 
percent is not warranted for low back disability under the 
schedular criteria for Diagnostic Code 5293, effective 
September 23, 2002, because, according to the medical 
evidence and the veteran's own statements, his incapacitating 
episodes involved a total duration of fewer than 4 weeks, 
meaning fewer than 28 days, over the previous year.  In fact, 
the veteran indicated on examination in April 2004 that he 
had been incapacitated by his back pain about 10 times over 
the previous year for a total of 20 days.  The Board would 
also point out that, with respect to the veteran's claim 
involving the incapacitating episodes, there is no 
physician's statement on file requiring bed rest due to 
incapacitating episodes, as described in Note (1) under this 
diagnostic code.

Moreover, an evaluation in excess of 20 percent is not 
warranted for low back disability under the schedular 
criteria effective September 26, 2003, because flexion of the 
veteran's thoracolumbar spine was to 85 degrees and the 
combined range of motion of the thoracolumbar spine was to 
205 degrees on examination in April 2004.  There is no 
evidence on file of forward flexion of the thoracolumbar 
spine to 30 degrees or less or of favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, 5237.

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted based on functional impairment, 
but it has concluded that an increase is not warranted 
because there is no medical evidence of significant, chronic 
functional impairment due to back disability.  In fact, a fee 
basis VA examiner concluded on orthopedic evaluation in 
October 2001 that there was pain but no fatigue, weakness, 
lack of endurance, or incoordination.  The examiner in April 
2004 found no additional limitation based on pain, fatigue, 
weakness, lack of endurance, or incoordination.  
Consequently, a rating in excess of 20 percent is not 
warranted for service-connected low back disability under 38 
C.F.R. §§ 4.40, 4.45.  See also Deluca v. Brown, 8 Vet. App. 
202 (1995).

Extraschedular

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors, which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2004).

There is no evidence that the veteran has been recently 
hospitalized for either his service-connected maxillary 
sinusitis or low back disability.  There is also no recent 
evidence on file that his serviced-connected disabilities 
markedly interfere with employment.  The sinusitis is 
intermittent and, as noted above, the low back disability did 
not cause additional limitation based on pain, fatigue, 
weakness, lack of endurance, or incoordination.  There is, 
moreover, no evidence of any unusual clinical aspect to 
either of the two disabilities. 

The Board accordingly finds that the veteran's disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  Therefore, the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted 
for his service-connected disabilities.


ORDER

Entitlement to service connection for pharyngitis is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for cervical spine 
disability is denied.

Entitlement to service connection for a disability manifested 
by obesity is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to an initial compensable evaluation for 
maxillary sinusitis prior to May 20, 1999, and in excess of 
30 percent beginning May 20, 1999 is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for low back disability prior to May 20, 1999, and in excess 
of 20 percent beginning May 20, 1999 is denied.


REMAND

A review of the claims files reveals that although hearing in 
his left ear on service discharge examination in September 
1980 was not within the VA definition of defective hearing, 
as opposed to his now service-connected right ear, hearing in 
his left ear was very similar to his right ear on 
audiological evaluation in January 1999 and May 2004.  
Although the examiner in May 2004 concluded that the veteran 
had bilateral sensorineural hearing loss and tinnitus, with 
the tinnitus related to the veteran's hearing loss, the 
examiner did not comment on whether the hearing loss in the 
left ear was either due to service or related to the hearing 
loss in the service-connected right ear.  

Additionally, there is no nexus opinion on file on whether 
the veteran has a left ankle disability related to either 
service or to his service-connected right ankle disability, 
despite the fact that he had bilateral ankle problems in 
service and had left ankle problems after service at least as 
early as he had right ankle problems.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2004), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159.  

Consequently, the Board concludes that additional development 
is needed on the issues still on appeal prior to Board 
adjudication.

Based on the above, this case is being remanded for the 
following actions:  

1.  The veteran must be contacted at his 
most recent address of record and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
including VA, who may possess additional 
records pertinent to his claims for 
service connection for left ear hearing 
loss and for left ankle disability.  
After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the RO must obtain and associate with 
the file all records that are not 
currently on file.

2.  If the RO is unsuccessful in 
obtaining any such records identified by 
the veteran, it must inform the veteran 
of this and request him to provide a 
copy of the outstanding medical records 
if possible.

3.  Thereafter, the RO must schedule the 
veteran for an audiological examination 
by an examiner with appropriate expertise 
to determine the current nature and 
etiology of any current hearing loss in 
the left ear.  The VA claims folder, 
including a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  The examiner must provide an 
opinion, in light of the examination 
findings and the evidence in the claims 
file, whether any hearing loss in the 
left ear is related either to the 
veteran's military service or to his 
service-connected right ear hearing loss.  
If an opinion cannot be provided without 
resort to speculation, it must be noted 
in the examination report.  The rationale 
for all opinions expressed should be 
provided.  The report prepared should be 
typed.

4.  The RO must also schedule the veteran 
for a VA examination by an examiner with 
appropriate expertise to determine the 
current nature and etiology of any 
current left ankle disability.  The VA 
claims folder, including a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  All indicated 
tests and studies must be accomplished; 
and all clinical findings must be 
reported in detail and correlated to a 
specific diagnosis.  The examiner must 
provide an opinion, in light of the 
examination findings and the evidence in 
the claims file, whether any left ankle 
disability found is related to either the 
veteran's military service, to include 
the left ankle problems documented in his 
service medical records, or to his 
service-connected right ankle disability, 
to include whether the veteran's 
service-connected right ankle aggravates 
any left ankle disorder found.  If an 
opinion cannot be provided without resort 
to speculation, it must be noted in the 
examination report.  The rationale for 
all opinions expressed must be provided.  
The report prepared must be typed.

5.  The RO must notify the veteran that 
it is his responsibility to report for 
the above noted examinations and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address of record.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  After the above actions have been 
completed, the RO should readjudicate the 
veteran's claims for service connection for 
left ear hearing loss and for left ankle 
disability, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative action.  
If either of the benefits sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case.  The veteran should then be given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


